Citation Nr: 0802216	
Decision Date: 01/18/08    Archive Date: 01/29/08	

DOCKET NO.  04-28 799	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
Philippines




THE ISSUE

Whether the appellant is basically eligible for Department of 
Veterans Affairs (VA) benefits.




ATTORNEY FOR THE BOARD

J. Johnston, Counsel




INTRODUCTION

The appellant alleges to have qualifying World War II service 
in the Philippines from December 1941 to February 1946.  
However, such service has not been verified.  

The Board remanded this appeal for additional evidentiary 
development in May 2006.  It is apparent from a review of the 
record that all development requested in the Board's remand 
was completed to the extent possible.  The veteran was 
notified that it was his sole responsibility to obtain an 
essential Philippine PA AGO Form 23 from the appropriate 
office at Camp Aguinaldo in Quezon City, that the RO in 
Manila could no longer obtain these records on veterans 
behalf, and no further information has been received from the 
veteran.  

Additionally, a search for addition records relevant to a 
1954 Foreign Claims Settlement Commission Appeals Board 
decision was attempted but no evidence with respect to the 
veteran's service with the US Armed Forces was discovered.  
VA has attempted to assist the veteran in the development of 
evidence necessary to substantiate his claim, but the veteran 
has failed to provide VA with a Philippine record so that 
further research can be conducted on his behalf.  He was 
informed of all of these details in the Board's prior May 
2006 remand, and in subsequent written notice posted to his 
address in the Philippines, and has not responded.  
Accordingly, the Board finds that VA has complied to the 
extent possible with the development requested in earlier 
remand.  Segal v. West, 11 Vet. App. 268 (1998).


FINDING OF FACT

There is no evidence of qualifying service on US Service 
Department documents, and no required certification from the 
US Service Department that the appellant had recognized 
service with the Philippine Commonwealth Army or recognized 
guerrillas in the service of the US Armed Forces.  


CONCLUSION OF LAW

The appellant does not meet the basic service eligibility 
requirements to entitle him to VA benefits.  38 U.S.C.A. 
§§ 101, 107, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.1, 3.40, 3.41, 3.203 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Law and Regulation:  VCAA and regulations implementing this 
liberalizing legislation are applicable to the appellant's 
claims.  VCAA requires VA to notify claimants of the evidence 
necessary to substantiate their claims, and to make 
reasonable efforts to assist claimants in obtaining such 
evidence.

This appeal was specifically remanded to the RO for VCAA 
compliance and assistance to the appellant in substantiating 
his claim.  The Board's May 2006 remand specifically notified 
him of the apparent requirement by the US Service Department 
at NPRC to have a PA AGO Form 23, Affidavit for Philippine 
Army Personnel, prior to the conduct of a search for 
verification of the appellant's claimed qualifying service 
with the US Armed Forces.  The remand pointed out that the 
veteran had in fact been previously provided the address at 
Camp Aguinaldo in Quezon City, Philippines, where he could 
post such a request.  He was informed that he could do so 
himself or though an appointed representative.  He was 
informed of his right to seek assistance from veteran service 
organizations.  He was informed that although the Manila RO 
had in the past been able to obtain these records, they had, 
at some point, been prohibited from this practice.  The 
veteran was informed that a search by the appropriate US 
Service Department at NPRC could not proceed further in the 
absence of this Philippine record.  From the time this appeal 
was remanded by the Board in May 2006, there is no evidence 
on file that the veteran has responded to any of multiple 
notices provided him, no evidence that they have been 
returned as undeliverable, and he has not provided VA with 
the necessary PA AGO Form 23.  

The Board's May 2006 remand also discussed the fact that 
there was on file a 1954 decision of the Foreign Claims 
Settlement Commission Appeals Board which reversed a previous 
determination that the appellant lacked status as a member of 
the US Armed Forces sufficient for an award by that agency.  
An attempt to obtain all records considered by the Foreign 
Claims Settlement Commission Appeals Board was made on 
remand, but the only additional evidence discovered was a 
microfiche copy of two payments apparently made to the 
claimant in 1954.  Although the 1954 Foreign Claims 
Settlement Commission Appeals Board decision noted an October 
1954 report from the Department of Defense which supported a 
finding that the appellant was a member of the US Armed 
Forces from May 1942 to January 1943, the evidence referred 
to in that decision is unavailable, and the Board cannot find 
that an unsupported Foreign Claims Settlement Commission 
Appeals Board decision from 1954 satisfies the currently 
applicable laws and regulations governing service with the US 
Armed Forces for an award of VA benefits.

All known available evidence has been collected for review, 
VA has made multiple attempts to obtain additional 
evidentiary records to assist the veteran in substantiating 
his claim, and VA has notified the appellant on multiple 
occasions of the evidence necessary, and of the requirement 
that he obtain a copy of his PA AGO Form 23, Affidavit for 
Philippine Army Personnel, for submission to NPRC for service 
verification, and the veteran has failed, refused or 
neglected to obtain this form, or to take any action of any 
kind since the time of the Board's earlier May 2006 remand.  
Accordingly, the Board finds that VCAA is satisfied in this 
appeal to the extent possible.  38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107; Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The term "veteran" means a person who served in the active 
military, Naval or air service, and who was discharged or 
released therefrom under conditions other than dishonorable.  
38 U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d).

Service before July 1946 in the Organized Military Forces of 
the Government of the Commonwealth of the Philippines, while 
such forces were in the service of the Armed Forces of the 
United States pursuant to the military order of the President 
dated July 1941, including among such military forces, 
organized guerilla forces under commanders appointed or 
subsequently recognized by the Commander in Chief, Southwest 
Pacific Area, or other competent authority in the Army of the 
United States, shall not be deemed to have been active 
military, Naval or air service for the purpose of any law of 
the United States conferring rights, privileges, or benefits 
upon any person by reason of the service of such persons or 
the service of any other person in the Armed Forces, except 
for specified benefits including disability compensation 
benefits authorized by Chapter 11, Title 38, United States 
Code.  38 U.S.C.A. § 107(a); 38 C.F.R. §§ 3.40, 3.41.  The 
specified benefits do not include nonservice-connected 
pension benefits authorized under Chapter 15, Title 38, 
United States Code.

For the purpose of establishing entitlement to pension, 
compensation, dependency and indemnity compensation, or 
burial benefits, VA may accept evidence of service submitted 
by a claimant such as a DD Form 214, Certificate of Release 
or Discharge from Active Duty, or original Certificate of 
Discharge, without verification from the appropriate service 
department if the evidence meets the following conditions:  
(1) The evidence is a document issued by the US Service 
Department, (2) the document contains needed information as 
to length, time and character of service, and (3) in the 
opinion of VA, the document is genuine and the information 
contained in it is accurate.  38 C.F.R. § 3.203(a).

When a claimant does not submit evidence of service or the 
evidence submitted does meet the requirements discussed 
above, VA shall request verification of service from the US 
Service Department.  38 C.F.R. § 3.203(c).

The US Court of Appeals for Veterans Claims (Court) has held 
that "VA is prohibited from finding, on any basis other than 
a US Service Department document, which VA believes to be 
authentic and accurate, or Service Department verification, 
that a particular individual served in the US Armed Forces."  
Duro v. Derwinski, 2 Vet. App. 530, 532 (1992).  In addition, 
"Service Department findings are binding on the VA for 
purposes of establishing service in the US Armed Forces."  
Id.; see also Dacoron v. Brown, 4 Vet. App. 115, 120 (1993).

Analysis:  Although there is some evidence on file that the 
appellant had service with the US Armed Forces in the 
Philippines during World War II, and that he may have been a 
POW of the Japanese Government, that evidence is inadequate 
to establish qualifying service with the US Armed Forces as 
is required by the governing laws and regulations specified 
above.  

In accordance with 38 C.F.R. § 3.203(a), the veteran has not 
submitted direct evidence of qualifying service in documents 
issued by a US Service Department.  When such evidence is 
lacking, then VA must seek verification from the US Service 
Department at the National Personnel Records Center (NPRC).  
NPRC has indicated that it cannot complete a search without 
and in the absence of the veteran's PA AGO Form 23, Affidavit 
for Philippine Army Personnel.  

VA has notified the veteran that it is necessary that he 
secure this document from the appropriate Philippine office, 
and has provided him with the address and location where this 
document may be obtained.  The veteran has failed, refused or 
neglected to do so, and in it's absence, NPRC cannot verify 
the appellant's service with the US Armed Forces.  VA has, on 
multiple occasions, notified the veteran of the evidence 
necessary to substantiate his claim, including specific 
notice as to where this evidence may be obtained.  VA has 
satisfied the duties to notify and assist of VCAA in this 
appeal.  In the absence of satisfactory evidence in 
compliance with the laws and regulations governing 
recognition of an appellant's prerequisite service with the 
US Armed Forces, the Board has no alternative but to deny the 
appellant's claim.


ORDER

Basic eligibility for VA benefits is denied.


	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


